DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 August 2022 has been entered.
Response to Amendment
Receipt is acknowledged of an amendment, filed 15 August 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 41-65 are pending for examination.
Claims 1-40 are canceled.
Claims 61-65 are new.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 15 August 2022.
Amendments to the drawings have not been submitted with the amendment filed 15 August 2022.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 2 August 2022 and 26 August 2022, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 41, lines 10 and 11 recite “a first contact partner” and “a second contact partner” and lines 16-22 recite “wherein the wrap spring frictionally engages the first and second contact partners when the arm is in the first arm position such that the second contact partner is fixed in rotation relative to the first contact partner and the motor is in operative connection with the tensioning wheel, 
wherein the frictional engagement between the wrap spring and the second contact partner is at least partially eliminated when the arm is in the second arm position such that the second contact partner is rotatable relative to the first contact partner to enable the tensioning wheel to rotate in a direction opposite the tensioning direction.”
Claim 41 fails to positively establish any structural or functional relationship between the first and second contact partners to give meaning to the recitation “such that the second contact partner is fixed in rotation relative to the first contact partner.”
Claim 41 fails to positively establish any structural or functional relationship between the first and second contact partners and the wrap spring with the motor to give meaning to the recitation “the motor is in operative connection with the tensioning wheel.”
Claim 41 fails to positively establish any structural or functional relationship between the first and second contact partners and the wrap spring with the tensioning wheel to give meaning to the recitation “to enable the tensioning wheel to rotate in a direction opposite the tensioning direction.”
Claim 41 fails to positively establish any structural or functional relationship between the first and second contact partners.
Claim 41 needs to be amended to clarify what structural features allow the recitation “such that the second contact partner is fixed in rotation relative to the first contact partner” so as to avoid the claim being vague and indefinite.
Claim 41 needs to be amended to clarify a structural relationship between the motor and tensioning wheel with the wrap spring and the first and second contact partners so as to avoid the claim being vague and indefinite.
The claim needs to be amended to positively set forth the structural relationship between the various components recited in order to give a clear understanding of the functional recitations in the claim in order to avoid ambiguity.
Regarding claim 45, the claim is vague and indefinite because the it is unclear as to what structural feature set forth is meant to give meaning to “the motor is configured to move the rocker … after the arm reaches the second arm position” since the claim fails to establish any structural relationship between the motor, the rocker and the arm. 
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 41-46, 49, 50, 53, 61 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nix (US 2003/0230058).
Regarding claim 41, the Nix reference discloses a strapping device comprising: 
a base plate (foot 14) comprising a tensioning plate (anvil 48) and a support (plate 64) (fig. 7); 
a rocker (cover member 58) supporting a tensioning wheel (feed wheel 56) that is rotatable about a tensioning axis, wherein the rocker (58) is pivotable relative to the base plate (14) between a first rocker position in which the tensioning wheel (58) is a first distance from the tensioning plate (48) and a second rocker position in which the tensioning wheel (56) is a second distance from the tensioning plate (48), wherein the second distance is greater than the first distance (paragraph [0064]); 
a motor (motor 16) configured to rotate the tensioning wheel (16) about the tensioning axis in a tensioning direction; 
a first contact partner (spring seat 90); 
a second contact partner (bearing sleeve 84); 
a wrap spring (spring clutch 78) circumscribing the first contact partner (90) and the second contact partner (84), the wrap spring having a wrap spring rotational axis (see annotated fig. 9 below) (paragraphs [0055]-[0058]); and 
an arm (handle 112, fig. 7) movable from a first arm position (not squeezed) to a second arm position (squeezed) to cause an end of the wrap spring (78) to rotate about the wrap spring rotational axis ([paragraph [0068]); 
wherein the wrap spring (78) frictionally engages the first (90) and second contact partners (84) when the arm (112) is in the first arm position such that the second contact partner (84) is fixed in rotation relative to the first contact partner (90) and the motor (16) is in operative connection with the tensioning wheel (56), wherein the frictional engagement between the wrap spring (78) and the second contact partner (84) is at least partially eliminated when the arm (112) is in the second arm position such that the second contact partner (84) is rotatable relative to the first contact partner (90) to enable the tensioning wheel (56) to rotate in a direction opposite the tensioning direction (paragraphs [0058]-[0063]).

    PNG
    media_image1.png
    327
    652
    media_image1.png
    Greyscale

Annotated Fig. 9
Regarding claim 42, the Nix reference discloses the strapping device of claim 41, wherein the wrap spring (78) comprises multiple windings, wherein the rotation of the end of the wrap spring (78) about the wrap spring rotational axis as the arm (112) moves from the first arm position to the second arm position gradually widens respective diameters of successive windings of the wrap spring (78) (paragraphs [0058]-[0063]).
Regarding claim 43, the Nix reference discloses the strapping device of claim 41, wherein the first contact partner (90) comprises a threaded bushing (note the threading seen in fig. 9 for the set screws) and the second contact partner (84) comprises a blocking roller (the bearing sleeve acts and may be read as a blocking roller).
Regarding claim 44, the Nix reference discloses the strapping device of claim 41, wherein the first contact partner (90) is fixed in rotation relative to the support (plate 64).
Regarding claim 45, the Nix reference discloses the strapping device of claim 41, wherein the motor (16) is configured to move the rocker (58) from the first rocker position to the second rocker position after the arm (112) reaches the second arm position (this functional recitation is fully capable of being performed by the Nix device).
Regarding claim 46, the Nix reference discloses the strapping device of claim 41, wherein the arm (112) is pivotable (at its front end to housing 18) from the first arm position to the second arm position.
Regarding claim 49, the Nix reference discloses the strapping device of claim 41, wherein the first (90) and second contact partners (84) have longitudinal axes that are coaxial with the wrap spring (78) rotational axis (fig. 9).
Regarding claim 50, the Nix reference discloses the strapping device of claim 49, wherein the second contact partner (84) is rotatable about the wrap spring (78) rotational axis when the arm (112) is in the second arm position (squeezed) (paragraphs [0058]-[0063]).
Regarding claim 53, the Nix reference discloses the strapping device of claim 41, wherein the frictional engagement between the wrap spring (78) and the second contact partner (84) is entirely eliminated when the arm (112) is in the second arm position (squeezed) (paragraphs [0058]-[0063]).
Regarding claim 61, the Nix reference discloses the strapping device of claim 41, further comprising a first lever comprising the arm (112) (the arm may be read as part of a lever - see annotated portion of fig. 7 below).

    PNG
    media_image2.png
    352
    401
    media_image2.png
    Greyscale

Annotated portion of fig. 7
Regarding claim 62, the Nix reference discloses the strapping device of claim 61, wherein the first lever is movable to move the arm (112) from the first arm position (squeezed) to the second arm position (not squeezed).
Allowable Subject Matter
Claims 47, 48, 51, 52, 54-60 and 63-65 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                           1 September 2022